Exhibit 10.2

SUBORDINATED PROMISSORY NOTE

 

£562,490,000    September 8, 2017

1. FOR VALUE RECEIVED, ONIX INVESTMENTS UK LTD, a private limited company
incorporated under the laws of England and Wales (the “Maker”), and a wholly
owned Subsidiary of PILGRIM’S PRIDE CORPORATION, a Delaware corporation (the
“Guarantor”), HEREBY PROMISES TO PAY to the order of JBS S.A., a sociedade
anônima organized under the laws of the Federative Republic of Brazil (the
“Payee”), the principal amount of Five Hundred Sixty Two Million Four Hundred
Ninety Thousand Pounds Sterling (£562,490,000) or, if less, the aggregate unpaid
principal amount of this Note, on the Maturity Date, subject to the provisions
herein. This Note is being delivered pursuant to the Share Purchase Agreement,
dated as of September 8, 2017 (the “Purchase Agreement”), by and among the
Maker, the Payee, the Guarantor and GRANITE HOLDINGS S.À R.L, a société à
responsabilité limitée organized under the laws of the Grand Duchy of
Luxembourg, having its registered office at 8-10 avenue de la Gare, L-1610
Luxembourg and registered with the Luxembourg Register of Commerce and Companies
under number B 200528, as the same may be amended or modified. This Note is the
“Subordinated Promissory Note” referenced in the Purchase Agreement.

2. Payments.

(a) Repayment of Note. On the Maturity Date, the Maker shall pay to the
Noteholder the aggregate principal amount of the Note outstanding.

(b) Interest. Interest on the outstanding principal balance of the Note shall
accrue at the rate per annum equal to (i) from and after November 8, 2017 and
prior to January 7, 2018, 4.00%, (ii) from and after January 7, 2018 and prior
to March 8, 2018, 6.00% and (iii) from and after March 8, 2018, 8.00%. Interest
shall be computed on the basis of a 365-day year for the actual number of days
elapsed from and including the date hereof to the Maturity Date. Such interest
shall be payable on the last Business Day of each month, commencing with
November 2017, and ending on the Maturity Date or such earlier date on which the
principal of this Note is paid in full.

(c) Funding Fee. The Maker agrees that if any principal amount of this Note
remains outstanding on the Funding Fee Date, the Maker shall pay to the
Noteholder on the Funding Fee Date a fee equal to 1.50% of the aggregate
principal amount then outstanding.

(d) Default Rate. If the Maker fails to pay, when due, any amount owed under
this Note, all overdue amounts owed under this Note (including, to the extent
permitted by law, unpaid interest) shall accrue interest at the Default Rate
until all overdue amounts have been paid in full.

(e) Mandatory Prepayments. If the Guarantor or any of its Subsidiaries incurs or
issues any unsecured Indebtedness after the date hereof, the Maker, to the
extent permitted by Section 6.01(t) of the Credit Agreement as in effect on the
date hereof, shall, on or prior to the date that is five Business Days after the
incurrence or issuance of such Indebtedness, prepay the principal of this Note,
together with accrued and unpaid interest thereon, in an amount equal to the Net
Proceeds of such Indebtedness.



--------------------------------------------------------------------------------

(f) Optional Prepayment. Subject to the provisions herein (including, without
limitation, the subordination provisions of Section 3), the Maker may, at any
time prior to the Maturity Date, prepay the principal amount of this Note, in
whole or in part, without penalty or premium, on any Business Day; provided that
the Maker shall give the Noteholder irrevocable notice of each prepayment no
later than 3:00 p.m., New York City time, on the Business Day immediately
preceding such prepayment. Prepayments of this Note must be accompanied by
payment of accrued and unpaid interest on the principal amount prepaid to and
including the date of payment.

(g) Other Terms. Payments of principal hereof and interest hereon shall be made
to such account of the Noteholder located in New York, New York as the
Noteholder may designate in writing to the Maker. Except as otherwise provided
herein, any payment hereunder which would be payable on a day which is not a
Business Day shall instead be due and payable on the Business Day next following
such date for payment, and interest shall continue to accrue to but not
including such Business Day.

(h) Exchange Rates. All payments hereunder shall be made in Dollars and in
immediately available funds. For purposes of determining the Dollar equivalent
of amounts denominated in pounds sterling payable hereunder (including
principal, interest and fees), and the pounds sterling equivalent of the
reduction in the principal amount of this Note upon the making of any voluntary
or mandatory prepayment hereunder, such equivalent amount will be determined at
the rate of exchange quoted by the Reuters World Currency Page
(https://www.reuters.com/finance/currencies) for the applicable currency at 5:00
p.m. (New York City time) on the Business Day immediately prior to the
applicable date of payment or prepayment (or, in the event such rate does not
appear on any Reuters World Currency Page, by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Maker and the Noteholder, or, in the absence of such agreement, by reference to
such publicly available service for displaying exchange rates as the Noteholder
selects in its reasonable discretion).

3. Subordination Provisions.

(a) Payment Provisions. Notwithstanding anything to the contrary herein, until
the Senior Obligations shall have been Paid in Full, no payment or prepayment of
principal of or interest on this Note may be made, directly or indirectly to the
Noteholder, if at the time of such payment or prepayment:

 

  (i) the Maker, the Guarantor or any of their respective properties are subject
to any Insolvency Proceeding;

 

  (ii) a payment default shall have occurred and be continuing with respect to
any Senior Obligations; or

 

  (iii) a Payment Blockage Period shall have occurred and be continuing.

 

2



--------------------------------------------------------------------------------

(b) Payment Over. If the Noteholder shall receive any payment in violation of
the terms of this Section 3, it shall hold such payment in trust for the benefit
of the Senior Creditors and forthwith pay it over to the Senior Debt Agent, for
application in accordance with the Senior Debt Documents.

(c) Insolvency Proceedings; Acceleration of Senior Obligations. (i) In the event
of any Insolvency Proceeding relative to the Maker or the Guarantor or their
respective properties or any acceleration of any Senior Obligations, then all of
the Senior Obligations shall first be Paid in Full before the Noteholder may
receive and retain any payment (whether in cash, securities, property or
otherwise) upon this Note, and in any such proceedings any payment or
distribution of any kind or character, whether in cash or property or
securities, which may be payable or deliverable in respect of this Note shall be
paid or delivered directly to the Senior Debt Agent to the extent of any unpaid
Senior Obligations, unless and until all such Senior Obligations are Paid in
Full, except that the Noteholder may receive shares of stock and any debt
securities that are subordinated to such Senior Obligations, and to any debt
securities received by holders of Senior Obligations, to at least the same
extent as this Note is subordinated to the Senior Obligations.

(ii) In the event that, notwithstanding the foregoing, upon any such Insolvency
Proceeding, any payment or distribution of the assets of the Maker or the
Guarantor of any kind or character, whether in cash, property or securities,
shall be received by the Noteholder in respect of this Note before all Senior
Obligations are Paid in Full, such payment or distribution shall be held in
trust for the Senior Creditors and shall forthwith be paid over to the Senior
Debt Agent to the extent any Senior Obligations have not been Paid in Full after
giving effect to any concurrent payment or distribution to the Senior Debt
Agent.

(d) Standstill; Certain Other Agreements. (i) The Noteholder agrees that, until
the earlier to occur of the Maturity Date (as such date may be extended from
time to time pursuant to Section 6 below) or the date the Senior Obligations are
Paid in Full, (A) if a payment default shall have occurred and be continuing
with respect to any Senior Obligations or a Payment Blockage Period shall have
occurred and be continuing or if an Insolvency Proceeding shall have commenced,
it will not take or demand or sue for (including by set-off or in any other
manner) any payment of all or any part of this Note and (B) it will not file,
join in or facilitate any petition or proceeding seeking the involuntary
bankruptcy of the Maker or the Guarantor. The failure to make a payment pursuant
to this Note by reason of any provision in this Section 3 shall not be construed
as preventing the occurrence of a Default hereunder. Except as provided in this
paragraph (d), nothing in this Section 3 shall have any effect on the right of
the Noteholder to accelerate the maturity of this Note during the continuance of
an Event of Default.

(ii) The Senior Creditors, or any of them, may, at any time and from time to
time, without the consent of or notice to the Noteholder, without incurring any
responsibility to the Noteholder, and without impairing or releasing any of the
rights of any of the Senior Creditors, or any of the obligations of the
Noteholder:

 

3



--------------------------------------------------------------------------------

  (A) change the amount or terms of or renew or extend any Senior Obligations or
amend any Senior Debt Document, as the case may be, in any manner or enter into
or amend in any manner any other agreement relating to any Senior Obligations;

 

  (B) sell, exchange, release or otherwise deal with any property at any time
pledged or mortgaged or subject to any lien to secure any Senior Obligations;

 

  (C) release anyone liable in any manner for the payment or collection of any
Senior Obligations; and

 

  (D) exercise or refrain from exercising any rights against the Maker, the
Guarantor or any other Person (including the Noteholder).

(e) Subrogation. After all Senior Obligations are Paid in Full and until this
Note is paid in full, the Noteholder shall be subrogated to the rights of the
holders of such Senior Obligations to receive distributions applicable to such
Senior Obligations. A distribution made under this paragraph (e) to holders of
such Senior Obligations which otherwise would have been made to the Noteholder
is not, as between the Maker and the Guarantor, on the one hand, and the
Noteholder, on the other hand, a payment by the Maker or the Guarantor on such
Senior Obligations.

(f) Acknowledgement of Subordination and Payment Restrictions. The subordination
provisions contained herein are for the benefit of the Senior Debt Agent, the
Senior Creditors and their respective successors and assigns and,
notwithstanding anything in Section 12(b) hereof, may not be rescinded or
cancelled or modified in any way without the prior written consent of the Senior
Debt Agent. The Senior Obligations shall have the benefit of these subordination
provisions even if all or part of the Senior Obligations or the security
interests securing any of the Senior Obligations are subordinated, set aside,
avoided or disallowed in any Insolvency Proceeding, and if any of the Senior
Obligations is rescinded or must otherwise be returned by any holder of the
Senior Obligations. The Noteholder, by its acceptance of this Note, hereby
expressly acknowledges and agrees to the subordination provisions and payment
restrictions contained herein. The subordination provisions contained herein
apply equally to the Guaranty, and to the rights of the Noteholder to proceed
against the Guarantor and to receive and retain any payment in respect of the
Guaranty.

4. Notice of Default. The Maker covenants and agrees that, for so long as any
principal of and interest on this Note or any other amount payable hereunder
remains unpaid or unsatisfied, unless waived by the Noteholder, the Maker shall
promptly give notice to the Noteholder of any Default or Event of Default
hereunder and any Default or Event of Default under the Credit Agreement.

5. Fundamental Changes. So long as any principal of and interest on this Note or
any other amount payable hereunder remains unpaid or unsatisfied neither the
Maker nor the Guarantor shall merge or consolidate with or into any Person nor
sell all or

 

4



--------------------------------------------------------------------------------

substantially all of their assets, except that so long as both prior to and
subsequent to such merger or consolidation, no Event of Default has occurred and
is continuing, the Maker or the Guarantor may merge or consolidate with any
Person, provided that (i) the Maker or the Guarantor, as applicable, shall be
the continuing or surviving Person or (ii) (x) if the Maker or the Guarantor, as
applicable, shall not be the surviving Person, such surviving Person shall have
assumed the obligations of the Maker or the Guarantor, as applicable, hereunder
pursuant to documentation in form and substance reasonably satisfactory to the
Noteholder and (y) in the case of the Maker, such surviving Person shall be a
corporation or limited liability company organized under the laws of the United
Kingdom (each such merger or consolidation, a “Permitted Merger”).

6. Events of Default. The following are “Events of Default”:

(a) The Maker fails to pay any principal of this Note as and on the date when
due;

(b) The Maker fails to pay any interest or fees on this Note as and on the date
when due and such failure shall continue unremedied for more than three Business
Days;

(c) The Maker or the Guarantor fails to perform or observe any term, covenant or
agreement contained in Section 4 or 5 hereof;

(d) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, reorganization or other
relief in respect of the Maker, the Guarantor or any Subsidiary of the Guarantor
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Maker, the Guarantor or
any Subsidiary of the Guarantor or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed or
unstayed for 90 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(e) The Maker, the Guarantor or any Subsidiary of the Guarantor shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect;
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (d) of
this Section 6; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the Maker,
the Guarantor or any Subsidiary of the Guarantor or for a substantial part of
its assets; (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding; (v) make a general assignment for the
benefit of creditors; or (vi) take any action for the purpose of effecting any
of the foregoing;

 

5



--------------------------------------------------------------------------------

(f) the maturity of any of the Senior Obligations shall have been accelerated
following any Event of Default (as defined in the Credit Agreement as in effect
on the date hereof);

(g) the Guaranty of the Guarantor ceases, for any reason, to be in full force
and effect, or the Maker or the Guarantor so asserts; or

(h) any representation or warranty made by the Maker or the Guarantor in
Sections 4.01, 4.02, 4.03 or 4.04 of the Purchase Agreement is incorrect in any
material respect on the date as of which such representation or warranty is
made;

provided that, if the Maker fails to pay any principal of, or any interest or
fees on, this Note solely as a result of the Guarantor not meeting the
conditions for repayment set forth in Section 6.01(t) of the Credit Agreement as
in effect on the date hereof, such failure shall not be a Default or an Event of
Default; provided, further, that if such failure continues to be in effect as of
the Maturity Date, the Maturity Date shall automatically be extended to the
earlier of (x) the first Business Day on which the Maker or the Guarantor is
permitted to pay such principal of, or interest or fees on, this Note under
Section 6.01(t) of the Credit Agreement as in effect on the date hereof and
(y) the date the Credit Agreement is terminated and all of the Senior
Obligations are Paid in Full; provided, further, that, for the avoidance of
doubt, the second immediately preceding proviso shall not prejudice any right of
the Noteholder under any paragraph of this Section 6 other than paragraphs
(a) and (b).

Upon the occurrence of an Event of Default, the Noteholder, by notice to the
Maker, may declare all sums outstanding hereunder, including all interest
thereon, to be immediately due and payable, whereupon the same shall become and
be immediately due and payable; provided, however, that upon the occurrence of
an Event of Default described in paragraph (d) or (e) above with respect to the
Maker or the Guarantor, all sums outstanding hereunder, including all interest
thereon, shall become and be immediately due and payable, without notice of
default, presentment or demand for payment, protest or notice of nonpayment or
dishonor, or other notices or demands of any kind or character, all of which are
hereby expressly waived.

7. Guaranty.

(a) Guaranty. The Guarantor hereby absolutely and unconditionally guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all existing and future indebtedness and liabilities of every kind,
nature and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the Maker
to the Noteholder under this Note (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Noteholder in connection with the
collection or enforcement thereof), and whether recovery upon such indebtedness
and

 

6



--------------------------------------------------------------------------------

liabilities may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against the
Guarantor or the Maker under any Debtor Relief Law, and including interest that
accrues after the commencement by or against the Maker of any proceeding under
any Debtor Relief Laws (such obligations, the “Guaranteed Obligations” and such
guaranty, the “Guaranty”). This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by any fact or circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of the
Guarantor under this Guaranty, and the Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.

(b) Rights of Noteholder. The Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Note. The
Guarantor consents and agrees that the Noteholder may, at any time and from time
to time, without notice or demand, and without affecting the enforceability or
continuing effectiveness hereof: (i) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof; (ii) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Guaranteed Obligations;
(iii) apply such security and direct the order or manner of sale thereof as the
Noteholder in its sole discretion may determine; and (iv) release or substitute
one or more of any endorsers or other guarantors of any of the Guaranteed
Obligations. Without limiting the generality of the foregoing, the Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of the Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of the Guarantor.

(c) Certain Waivers. The Guarantor waives (i) any defense arising by reason of
any disability or other defense of the Maker or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of the
Noteholder) of the liability of the Maker; (ii) any defense based on any claim
that the Guarantor’s obligations exceed or are more burdensome than those of the
Maker; (iii) any right to require the Noteholder to proceed against the Maker,
proceed against or exhaust any security for the Indebtedness evidenced by this
Note, or pursue any other remedy in the Noteholder’s power whatsoever; (iv) any
benefit of and any right to participate in any security now or hereafter held by
the Noteholder; and (v) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
law limiting the liability of or exonerating guarantors or sureties. The
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Guaranteed
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Guaranteed Obligations.

 

7



--------------------------------------------------------------------------------

(d) Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full. If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Noteholder and shall forthwith be paid to the Noteholder to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.

(e) Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Maker or the Guarantor is made, or the Noteholder exercises its right of setoff,
in respect of the Guaranteed Obligations and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Noteholder in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Noteholder is in possession
of or has released this Guaranty and regardless of any prior revocation,
rescission, termination or reduction.

8. Taxes. (a) Any and all payments by or on account of any obligation of the
Maker under this Note shall be made without deduction or withholding for any
Taxes, except as required by applicable laws. If the Maker shall be required by
any applicable laws (as determined in good faith by the Maker) to withhold or
deduct any Taxes from any payment, then to the extent that amounts are so
deducted and withheld and paid over to the appropriate governmental authority,
such amounts shall be treated for all purposes of this Note as having been paid
to the Noteholder.

(b) Without limiting the provisions of paragraph (a) above, the Maker shall
timely pay to the relevant governmental authority in accordance with applicable
law any Other Taxes.

(c) The Maker shall indemnify the Noteholder, and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any Other
Taxes (including Other Taxes imposed or asserted on or attributable to amounts
payable under this Section 8) payable or paid by the Noteholder or required to
be withheld or deducted from a payment to the Noteholder, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Other Taxes were correctly or legally imposed or asserted by
the relevant governmental authority. A certificate as to the amount of such
payment or liability delivered to the Maker by the Noteholder shall be
conclusive absent manifest error.

 

8



--------------------------------------------------------------------------------

(d) Upon request by the Maker or the Noteholder, as the case may be, after any
payment of Taxes (other than income Taxes) on amounts payable under this Note to
a governmental authority as provided in this Section 8, the Maker shall deliver
to the Noteholder or the Noteholder shall deliver to the Maker, as the case may
be, the original or a certified copy of a receipt issued by such governmental
authority evidencing such payment, a copy of any return required by laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Maker or the Noteholder, as the case may be.

(e) By its acceptance of this Note, the Noteholder agrees that if it determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by the Maker, it shall pay to the
Maker an amount equal to such refund (but only to the extent of indemnity
payments made by the Maker under this Section 8 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by the Noteholder, and without interest (other than any interest paid
by the relevant governmental authority with respect to such refund), provided
that the Maker, upon the request of the Noteholder, agrees to repay the amount
paid over to the Maker (plus any penalties, interest or other charges imposed by
the relevant governmental authority) to the Noteholder in the event the
Noteholder is required to repay such refund to such governmental authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the Noteholder be required to pay any amount to the Maker pursuant to this
subsection the payment of which would place the Noteholder in a less favorable
net after-Tax position than the Noteholder would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require the Noteholder to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the Maker
or any other Person.

(f) Each party’s obligations under this Section 8 shall survive any assignment
of rights by, or the replacement of, the Payee and the repayment, satisfaction
or discharge of all obligations under this Note.

9. Securities Demand. The Guarantor agrees, upon the request of the Payee after
the receipt of a Securities Demand (as defined below), to engage one or more
investment banks reasonably satisfactory to the Payee (collectively, the
“Investment Bank”) to publicly sell or privately place debt or equity securities
of the Guarantor, the Maker or another Subsidiary of the Guarantor (the
“Securities”) that will provide proceeds in an amount sufficient to repay all or
any portion of the principal and other amounts outstanding under this Note. At
any time and from time to time (but on no more than three occasions) on or after
October 8, 2017, within 10 Business Days after receipt of notice from the
Noteholder (a “Securities Demand”), the Guarantor will use commercially
reasonable efforts to consummate an offering of the Securities, the Net Proceeds
of which shall be used to repay this Note; provided that the terms and
conditions of the Securities (including the type of Securities, the issuer of
the Securities, maturity, ranking, interest rate, yields and redemption prices)
shall be determined by the Guarantor and the Investment Bank (and shall be
commercially reasonable based on prevailing market conditions at the time, as
determined in the reasonable judgment of management and the Board of Directors
of the Guarantor).

 

9



--------------------------------------------------------------------------------

10. Successors and Assigns; Transfer and Exchanges. The provisions of this Note
shall be binding upon and inure to the benefit of the Maker, the Guarantor and
the Payee and their respective successors and assigns permitted hereby, except
that neither the Maker nor the Guarantor may assign its rights and obligations
under this Note other than pursuant to a Permitted Merger. The Noteholder may
(i) sell or otherwise transfer this Note (A) (I) to an Affiliate of the Payee at
any time or (II) upon the occurrence and during the continuation of an Event of
Default, to any Person or (B) with the Maker’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed and
(ii) assign this Note to its lenders as collateral at any time.

11. Definitions. As used in this Note, the following terms shall have the
following meanings:

“Affiliate” means, with respect to a specified Person, any other Person that
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the Person specified, whether through the ability
to exercise voting power, by contract or otherwise.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded, or replaced from time to time.

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York, London or São Paulo are authorized or obligated by applicable
Law or executive order to close.

“Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of May 8, 2017 (together with all exhibits and schedules
thereto and as amended, restated, amended and restated, extended, replaced,
refinanced, supplemented or otherwise modified in writing from time to time)
among the Guarantor, To-Ricos, Ltd. and To-Ricos Distribution, Ltd., as
borrowers, certain subsidiaries of the Guarantor, Coöperatieve Rabobank U.A.,
New York Branch, as administrative agent and collateral agent, and the other
financial institutions party thereto, true and complete copies of which have
been provided to Payee.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States, the United Kingdom, Brazil or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

10



--------------------------------------------------------------------------------

“Default Rate”, at any time, means a rate per annum equal to 2.00% above the
rate of interest set forth in Section 2 applicable at such time.

“Dollar” means lawful money of the United States.

“Events of Default” has the meaning specified in Section 6.

“Funding Fee Date” means March 8, 2018.

“Guaranteed Obligations” has the meaning specified in Section 7(a).

“Guarantor” has the meaning specified in Section 1.

“Guaranty” has the meaning specified in Section 7(a).

“Indebtedness” of any Person means all obligations of such Person for borrowed
money.

“Insolvency Proceeding” means (a) an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) bankruptcy, liquidation,
reorganization or other relief in respect of the Maker or the Guarantor or their
respective debts, or of a substantial part of their respective assets, under any
Debtor Relief Laws or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any of the Maker or the
Guarantor or for a substantial part of their respective assets, and, in any such
case, such proceeding or petition shall continue undismissed or unstayed for 90
days or an order or decree approving or ordering any of the foregoing shall be
entered or (b) any of the Maker or the Guarantor shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Laws; (ii) consent to the institution of, or fail
to contest in a timely and appropriate manner, any proceeding or petition
described in clause (a) of this definition; (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Maker or the Guarantor or for a substantial part of
their respective assets; (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding; or (v) make a general
assignment for the benefit of creditors.

“Investment Bank” has the meaning specified in Section 9.

“Maker” has the meaning specified in Section 1.

“Maturity Date” means September 6, 2018, or if such day is not a Business Day,
the preceding Business Day, as may be extended pursuant to Section 6.

“Net Proceeds” means, with respect to any issuance of unsecured Indebtedness or
Securities, but only as and when received by the Guarantor or any of its
Subsidiaries, (a) the cash proceeds received in respect of such unsecured
Indebtedness or Securities including any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or

 

11



--------------------------------------------------------------------------------

installment receivable or purchase price adjustment receivable or otherwise, but
excluding any interest payments); net of (b) the sum of (i) all reasonable fees
and out-of-pocket expenses paid to third parties (other than Affiliates of the
Guarantor) in connection with such event, (ii) all out-of-pocket expenses
reimbursed to Affiliates of the Guarantor in connection with such event and
(iii) the amount of all Taxes and Tax Distributions paid (or reasonably
estimated to be payable), including in connection with the grant, exercise,
conversion or vesting of any award of equity interests of the Guarantor, in each
case during the fiscal year or period that such event occurred or the next
succeeding fiscal year or period and that are directly attributable to such
event (as determined reasonably and in good faith by a financial officer);
provided that, to the extent that any such reserves are not utilized by the
Guarantor or its Subsidiaries to fund the applicable liabilities prior to the
end of such succeeding fiscal year or period, the amount of such unutilized
reserves shall constitute “Net Proceeds”.

“Note” means this Subordinated Promissory Note, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time.

“Noteholder” means the Payee and its permitted successors and assigns.

“Other Connection Taxes” means, with respect to the Payee, Taxes imposed as a
result of a present or former connection between the Payee and the jurisdiction
imposing such Tax (other than connections arising from the Payee having
executed, delivered, become a party to, performed its obligations under,
received payments under, engaged in any other transaction pursuant to or
enforced this Note, or sold or assigned an interest in this Note).

“Other Taxes” means all present or future stamp, court or documentary
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to this Note, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Paid in Full” means, with respect to Senior Obligations, the payment in full in
cash and other satisfaction in full of such obligations in accordance with the
terms of the applicable Senior Debt Document.

“Payee” has the meaning specified in Section 1.

“Payment Blockage Notice” means a notice by the Senior Debt Agent (a) stating
that one or more Events of Default shall have occurred and be continuing under
(and as defined in) the applicable Senior Debt Document (and listing such Events
of Default(s) in reasonable detail), and (b) directing that all payments under
this Note be subject to Section 3(b).

“Payment Blockage Period” means the period commencing from the receipt by the
Maker, the Guarantor or the Noteholder of a Payment Blockage Notice and ending
on the earliest to occur of (a) the date on which the Events of Default(s)
listed in such Payment Blockage Notice shall have been cured or waived in
accordance with the terms of the Senior Debt Documents, (b) if arising as a
result of any default other than a payment default, 180 days from the
commencement of such period, or (c) the revocation, withdrawal or termination of
such Payment Blockage Notice by the Senior Debt Agent.

 

12



--------------------------------------------------------------------------------

“Permitted Merger” has the meaning specified in Section 5.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Purchase Agreement” has the meaning specified in Section 1.

“Securities” has the meaning specified in Section 9.

“Securities Demand” has the meaning specified in Section 9.

“Senior Creditors” means the holders of the Senior Obligations.

“Senior Debt Agent” means the “Administrative Agent” as defined in the Credit
Agreement.

“Senior Debt Documents” means collectively, the “Loan Documents” as defined in
the Credit Agreement.

“Senior Obligations” means, collectively, the “Secured Obligations” under, and
as defined in, the Credit Agreement.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power (or, in the case of a partnership, more than 50% of
the voting power general partnership interests) are, as of such date, owned,
controlled or held; or (b) in which, as of such date, the parent is the
controlling general partner or otherwise possesses the ability (without the
consent of any other Person but giving effect to any contractual arrangements
with third Persons) to control at least a majority of the directors (or the
functional equivalent) of such Person (whether by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent).

“Taxes” has the meaning set forth in the Purchase Agreement.

“Tax Distribution” means, with respect to any Person, any dividend or other
distribution to any direct or indirect member of an affiliated group that files
a consolidated U.S. Federal tax return with such Person, in accordance with any
tax sharing agreement or similar arrangement in each case in an amount not in
excess of the amount that such Person (or such Person and its subsidiaries)
would have been required to pay in respect of Federal, State or local Taxes, as
the case may be, in respect of such year if such Person had paid such Taxes
directly as a stand-alone taxpayer (or on behalf of a stand-alone group).

 

13



--------------------------------------------------------------------------------

The definitions in Section 11 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”.

12. Miscellaneous.

(a) Section Headings. The section headings contained in this Note are for
reference purposes only and shall not affect the meaning or interpretation of
this Note.

(b) Amendments and Waivers. No amendment or waiver of any provision of this Note
and no consent by the Noteholder to any departure therefrom by the Maker or the
Guarantor shall be effective unless such amendment, waiver or consent shall be
in writing and signed by the Noteholder, and any such amendment, waiver or
consent shall then be effective only for the period and on the conditions and
for the specific instance specified in such writing. No failure or delay by the
Noteholder in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other rights, power
or privilege.

(c) Setoff. All payments hereunder shall be made without setoff, recoupment or
counterclaim of any kind.

(d) Notices. Except as otherwise expressly provided herein, notices and other
communications to each party provided for herein shall be in writing and shall
be delivered by hand or overnight courier service, mailed or sent by telecopy or
by electronic transmission to the address provided from time to time by such
party. All notices and other communications shall be effective upon receipt.

(e) Lost, Stolen, Destroyed or Mutilated Note. Upon receipt of evidence
reasonably satisfactory to Maker of the loss, theft, destruction or mutilation
of this Note and upon surrender or cancellation of this Note if mutilated, the
Maker shall make and deliver a new note of like tenor in lieu of such lost,
stolen, destroyed or mutilated Note, at the Noteholder’s expense.

(f) Expenses. The Maker agrees to pay all reasonable expenses incurred by the
Noteholder, including all reasonable and documented attorneys’ fees and expenses
incurred by the Noteholder, in each case in connection with the collection,
enforcement or protection of its rights following an Event of Default in
connection with this Note. The obligations of the Maker under this Section shall
survive the termination of this Note.

(g) Severability. If any provision of this Note is held to be illegal, invalid
or unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Note shall not be affected or impaired thereby and (ii) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with

 

14



--------------------------------------------------------------------------------

valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(h) GOVERNING LAW; JURISDICTION. THIS NOTE IS GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE CONFLICTS OF LAW RULES OF SUCH STATE. EACH OF THE MAKER AND THE GUARANTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT AND EACH STATE
COURT IN THE CITY OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF
THE MAKER AND THE GUARANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO THE MAKER OR THE GUARANTOR AT ITS ADDRESSES SET FORTH BENEATH ITS
SIGNATURE HERETO AND WITHOUT PREJUDICE TO ANY OTHER MODE OF SERVICE ALLOWED
UNDER ANY RELEVANT LAW, THE MAKER IRREVOCABLY APPOINTS THE GUARANTOR AS ITS
AGENT FOR SERVICE OF PROCESS IN RELATION TO ANY PROCEEDINGS IN CONNECTION WITH
THIS NOTE. EACH OF THE MAKER AND THE GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

(i) WAIVER OF JURY TRIAL. THE MAKER, THE GUARANTOR AND, BY ITS ACCEPTANCE OF
THIS NOTE, THE NOTEHOLDER EACH WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ITS RIGHT TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF OR RELATED TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

(j) ENTIRE AGREEMENT. THIS NOTE REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker and the Guarantor have executed and delivered this
Note as of the date first written above.

 

ONIX INVESTMENTS UK LTD By:  

/s/ Fabio Sandri

Name:   Fabio Sandri Title:   Sole Director Address: 1770 Promontory Circle
Greeley, Colorado, 80634 PILGRIM’S PRIDE CORPORATION By:  

/s/ Fabio Sandri

Name:   Fabio Sandri Title:   CFO Address: 1770 Promontory Circle Greeley,
Colorado, 80634

[Promissory Note Signature Page]